DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 February 2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is read as an independent claim, i.e., a method of manufacturing the display panel according to claim 1. However, the language provided in Claim 7 incorporates all of the limitations of Claim 1 into Claim 7. In doing so, there arises indefiniteness issues. Specifically, Claim 7 uses the following phrases “a 
Claims 8-13 are rejected under 112b due to their dependence on Claim 7.
In order to expedite prosecution, these limitations will be considered as if only a single set of elements exist. 

Additionally, Claim 8 recites the limitation "a pattern of the passivation film" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al., US PG-Pub 2018/0102086, hereinafter Katayama, utilizing Foreign Application Priority Date of 7 October 2016, in view of Yamazaki et al., US PG-Pub 2010/0025679, hereinafter Yamazaki.
Regarding Claim 1, Katayama teaches a display panel (display device 700), comprising a plurality of sub-pixels (pixel portions 502) disposed on a substrate (substrate 102) of the display panel (Fig. 1A, and corresponding descriptions), each of the sub-pixels comprising: 
a drive transistor (transistor 200) comprising a gate dielectric layer (Figs. 1A, 2A, and corresponding descriptions; [0130]-[0136]); 
a storage capacitor (capacitor 250A) comprising a capacitance dielectric layer; 
a first insulating layer (insulating film 106) disposed between a data line (data lines DL_1 to DL_n) of the display panel and a scan line (gate lines GL_1 to GL_m) of the display panel layer (Figs. 1A, 2A and 52-57, and corresponding descriptions; [0130]-[0136]); and 
a second insulating layer (insulating film 114) disposed between the data line and a common line (potential supply line VL) of the display panel (Figs. 1A, 2A and 52-57, and corresponding descriptions; [0130]-[0136]).
However, Katayama does not explicitly teach wherein the gate dielectric layer, the first insulating layer, the capacitance dielectric layer, and the second insulating layer are insulating films with different thicknesses integrally formed through a halftone masking or grayscale masking process, and a thickness of the gate dielectric layer is smaller than a thickness of the first insulating layer.
Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]), and a thickness of the gate dielectric layer is smaller than a thickness of the first insulating layer (Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the thicknesses formed through halftone or grayscale masking taught by Yamazaki into the device taught by Katayama in order to enable the number of resist masks to be reduced (Yamazaki: [0175]), thereby simplifying the process and reducing costs.
Regarding Claim 2, Katayama, as modified by Yamazaki, teaches the display panel according to claim 1, wherein a thickness of the capacitance dielectric layer is smaller than a thickness of the second insulating layer (Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]).
Regarding Claim 3, Katayama, as modified by Yamazaki, teaches the display panel according to claim 2, wherein a thickness of the first insulating layer is equal to the thickness of the second insulating layer (Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]).
Regarding Claim 4, Katayama, as modified by Yamazaki, teaches the display panel according to claim 1, wherein each of the sub-pixels further comprises: 
Katayama: insulating film 119), which covers the drive transistor, the data line, the scan line, and the common line (Katayama: Figs. 1A, 2A and 52-57, and corresponding descriptions), wherein the passivation film comprises a through hole (Katayama: opening 242a), a sub-pixel electrode (Katayama: conductive film 220) is disposed on the passivation film (Katayama: Figs. 1A and 52-57, and corresponding descriptions; [0135], [0139]), and the sub-pixel electrode is electrically connected to a drain electrode of the drive transistor through the through hole (Katayama: Figs. 1A and 52-57, and corresponding descriptions; [0135], [0139]).
Regarding Claim 5, Katayama, as modified by Yamazaki, teaches the display panel according to claim 1, wherein a material of the insulating film comprises one or plural ones of silicon oxide, silicon nitride, aluminum oxide and hafnium oxide (Katayama: [0181]-[0185], specifically, [0181]).
Regarding Claim 6, Katayama, as modified by Yamazaki, teaches the display panel according to claim 1, wherein the plurality of sub-pixels are arranged in a rectangular array (Katayama: Figs. 64A-64C, and corresponding descriptions), one or plural ones of the sub-pixels form a pixel (Katayama: pixel circuits 501), the sub-pixels in the same pixel are arranged longitudinally (Katayama: Figs. 64A-64C, and corresponding descriptions); 
the plurality of data lines extend longitudinally and are arranged transversally (Katayama: Figs. 64A-64C, and corresponding descriptions); 
the plurality of scan lines extend transversally and are arranged longitudinally (Katayama: Figs. 64A-64C, and corresponding descriptions); and 
Katayama: Figs. 64A-64C, and corresponding descriptions).
Regarding Claim 7, Katayama, as modified by Yamazaki, teaches a method for manufacturing the display panel (Katayama: [0126], [0309]-[0409]) according to claim 1 (see Rejection of Claim 1 above), comprising the following steps: 
a first electroconductive pattern (Katayama: conductive films 104, 113, 213 and 204) is deposited on a substrate of the display panel (Katayama: Figs. 10A-22C, and corresponding descriptions; [0311]-[0321]), wherein the first electroconductive pattern comprises a gate electrode (conductive film 204) and a scan line (Katayama: Figs. 10A-22C, and corresponding descriptions; [0311]-[0321], gate line GL_1 to GL_m); 
an insulating film pattern (Katayama: insulating film 106) is deposited on the first electroconductive pattern (Katayama: Figs. 10A-22C, and corresponding descriptions; [0322]-[0325]), wherein the insulating film pattern comprises a gate dielectric layer and a first insulating layer (Katayama: Figs. 10A-22C, and corresponding descriptions; [0322]-[0325]; insulating film 106); and 
a second electroconductive pattern (Katayama: metal oxide film 108a and 108b) is deposited on the insulating film pattern (Katayama: Figs. 10A-22C, and corresponding descriptions; [0322]-[0344]), wherein the second electroconductive pattern comprises a trench, a source electrode, a drain electrode, and a data line (Katayama: Figs. 10A-22C, and corresponding descriptions; [0322]-[0344]).

Yamazaki teaches the insulating film pattern is deposited through a halftone masking or a grayscale masking process (Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]), wherein the thickness of the gate dielectric layer is smaller than the thickness of the first insulating layer (Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the thicknesses formed through halftone or grayscale masking taught by Yamazaki into the device taught by Katayama in order to enable the number of resist masks to be reduced (Yamazaki: [0175]), thereby simplifying the process and reducing costs.
Regarding Claim 8, Katayama, as modified by Yamazaki, teaches the method according to claim 7, wherein the first electroconductive pattern further comprises a second electrode and a common line (potential supply line VL); 
the insulating film pattern further comprises a capacitance dielectric layer (Katayama: insulating layer 106) and a second insulating layer (Katayama: insulating layer 114), and a thickness of the capacitance dielectric layer is smaller than a thickness of the second insulating layer (Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]); 
Katayama: insulating layer 119) is deposited on the second electroconductive pattern (Katayama: Figs. 10A-22C, and corresponding descriptions; [0399]-[0407]), wherein the passivation film comprises a through hole (Katayama: opening 242a); and 
a third electroconductive pattern (Katayama: conductive film 220) is deposited on the pattern of the passivation film (Katayama: Figs. 10A-22C, and corresponding descriptions; [0405]-[0409]), wherein the third electroconductive pattern comprises a first electrode and a sub-pixel electrode (Katayama: Figs. 1A and 52-57, and corresponding descriptions; [0135], [0139]), and the sub-pixel electrode is electrically connected to the drain electrode through the through hole (Katayama: Figs. 1A and 52-57, and corresponding descriptions; [0135], [0139]).
Regarding Claim 9, Katayama, as modified by Yamazaki, teaches the method according to claim 7, wherein the step of the insulating film pattern deposited on the first electroconductive pattern through the halftone masking or the grayscale masking process comprises: 
an insulating film is deposited on the first electroconductive pattern (Katayama: [0349]-[0365]; Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]); 
a photoresist is deposited on the insulating film (Katayama: [0349]-[0365]; Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]); 
the photoresist is exposed through a halftone mask plate or a grayscale mask plate (Katayama: [0349]-[0365]; Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]); 
Katayama: [0349]-[0365]; Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]), wherein a thickness of a portion of the photoresist pattern corresponding to the gate dielectric layer is smaller than a thickness of a portion of the photoresist pattern corresponding to the first insulating layer (Katayama: [0349]-[0365]; Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]); and 
the photoresist and the insulating film are etched to form the insulating film pattern (Katayama: [0349]-[0365]; Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]).
Regarding Claim 10, Katayama, as modified by Yamazaki, teaches the method according to claim 9, wherein the step of the photoresist and the insulating film etched to form the insulating film pattern comprises: 
a photoresist ashing is performed to clear the part of the photoresist where the current thickness is minimum in the photoresist pattern (Katayama: [0349]-[0365]; Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]); 
the insulating film is dry etched (Katayama: [0349]-[0365]; Yamazaki: Figs. 2A-2B, 4A-4C, and corresponding descriptions; [0122]-[0128]); and 
returning to the step that the photoresist ashing is performed to clear the part of the photoresist where the current thickness is minimum in the photoresist pattern (Katayama: [0349]-[0365]; Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]
Regarding Claim 11, Katayama, as modified by Yamazaki, teaches the method according to claim 7, wherein a thickness of the capacitance dielectric layer is smaller than a thickness of the second insulating layer (Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]; Katayama: [0349]-[0365]).
Regarding Claim 12, Katayama, as modified by Yamazaki, teaches the method according to claim 11, wherein a thickness of the first insulating layer is equal to the thickness of the second insulating layer (Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]; Katayama: [0349]-[0365]).
Regarding Claim 13, Katayama, as modified by Yamazaki, teaches the method according to claim 9, wherein a material of the insulating film comprises one or plural ones of silicon oxide, silicon nitride, aluminum oxide and hafnium oxide (Katayama: [0181]-[0185], specifically, [0181]).
Regarding Claim 14, Katayama teaches a display panel ([0126]), comprising a plurality of sub-pixels (pixel portion 502) disposed on a substrate (substrate 102) of the display panel (Fig. 1A, and corresponding descriptions), each of the sub-pixels comprising: 
a drive transistor (transistor 200A) comprising a trench (Fig. 1A, showing a trench in the transistor), a source electrode (conductive film 212a), a drain electrode (conductive film 212b), a gate dielectric layer (insulating film 106), and a gate electrode (conductive film 204), wherein the source electrode and the drain electrode are respectively connected to two ends of the trench (Fig. 1A, and corresponding descriptions), and the gate dielectric layer is disposed among the trench, the source Fig. 1A, and corresponding descriptions); 
a data line (data lines DL_1 to DL_n) electrically connected to the source electrode (Figs. 64A-64C, and corresponding descriptions); 
a scan line (gate lines GL_1 to GL_m) electrically connected to the gate electrode (Figs. 64A-64C, and corresponding descriptions); 
a sub-pixel electrode (pixel circuits 501) electrically connected to the drain electrode (Figs. 64A-64C, and corresponding descriptions); 
a common line (potential supply line VL), wherein the extending directions of the common line and the scan line are the same (Figs. 64A-64C, and corresponding descriptions), and the common line is insulated from the scan line (Figs. 1A, 2A and 52-57, and corresponding descriptions; [0130]-[0136]); 
a storage capacitor (capacitor 250A) comprising a first electrode (conductive film 213), a second electrode (metal oxide film 228), and a capacitance dielectric layer (insulating film 106), wherein the first electrode is electrically connected to the sub-pixel electrode (Figs. 1A, 2A and 52-57, and corresponding descriptions), the second electrode is electrically connected to the common line (Figs. 1A, 2A and 52-57, and corresponding descriptions), and the capacitance dielectric layer is disposed between the first electrode and the second electrode (Figs. 1A, and corresponding descriptions); 
a first insulating layer (insulating film 106) disposed between the data line and the scan line (Figs. 1A, 2A and 52-57, and corresponding descriptions; [0130]-[0136]); and 
insulating film 114) disposed between the data line and the common line (Figs. 1A, 2A and 52-57, and corresponding descriptions; [0130]-[0136]).
However, Katayama does not explicitly teach wherein the gate dielectric layer, the first insulating layer, the capacitance dielectric layer and the second insulating layer are insulating films with different thicknesses integrally formed through a halftone masking or grayscale masking process, and a thickness of the gate dielectric layer is smaller than a thickness of the first insulating layer.
Yamazaki teaches wherein the gate dielectric layer, the first insulating layer, the capacitance dielectric layer, and the second insulating layer are insulating films with different thicknesses integrally formed through a halftone masking or grayscale masking process (Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]), and a thickness of the gate dielectric layer is smaller than a thickness of the first insulating layer (Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the thicknesses formed through halftone or grayscale masking taught by Yamazaki into the device taught by Katayama in order to enable the number of resist masks to be reduced (Yamazaki: [0175]), thereby simplifying the process and reducing costs.
Regarding Claim 15, Katayama, as modified by Yamazaki, teaches the display panel according to claim 14, wherein a thickness of the capacitance dielectric layer is Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]).
Regarding Claim 16, Katayama, as modified by Yamazaki, teaches the display panel according to claim 15, wherein a thickness of the first insulating layer is equal to the thickness of the second insulating layer (Yamazaki: Figs. 10A-10D, and corresponding descriptions; [0161]-[0175]).
Regarding Claim 17, Katayama, as modified by Yamazaki, teaches the display panel according to claim 14, wherein each of the sub-pixels further comprises: 
a passivation film (Katayama: insulating film 119), which covers the drive transistor, the data line, the scan line, and the common line (Katayama: Figs. 1A, 2A and 52-57, and corresponding descriptions), wherein the passivation film comprises a through hole (Katayama: opening 242a), a sub-pixel electrode (Katayama: conductive film 220) is disposed on the passivation film (Katayama: Figs. 1A and 52-57, and corresponding descriptions; [0135], [0139]), and the sub-pixel electrode is electrically connected to the drain electrode of the drive transistor through the through hole (Katayama: Figs. 1A and 52-57, and corresponding descriptions; [0135], [0139]).
Regarding Claim 18, Katayama, as modified by Yamazaki, teaches the display panel according to claim 14, wherein a material of the insulating film comprises one or plural ones of silicon oxide, silicon nitride, aluminum oxide and hafnium oxide (Katayama: [0181]-[0185], specifically, [0181]).
Regarding Claim 19, Katayama, as modified by Yamazaki, teaches the display panel according to claim 14, wherein the plurality of sub-pixels are arranged in a rectangular array (Katayama: Figs. 64A-64C, and corresponding descriptions), one or Katayama: pixel circuits 501), the sub-pixels in the same pixel are arranged longitudinally (Katayama: Figs. 64A-64C, and corresponding descriptions); 
the plurality of data lines extend longitudinally and are arranged transversally (Katayama: Figs. 64A-64C, and corresponding descriptions); 
the plurality of scan lines extend transversally and are arranged longitudinally (Katayama: Figs. 64A-64C, and corresponding descriptions); and 
the sub-pixels in the same pixel are connected to the same one of the data lines, and are respectively connected to different ones of the scan lines (Katayama: Figs. 64A-64C, and corresponding descriptions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627